SCHWAB, C. J.
Petitioner appeals from a referee’s decision that petitioner, an employer, did not make a timely request for relief from charges to his account for unemployment benefits paid to a former employe.
In June of 1976 a person who had worked for petitioner during the latter part of 1975 applied for unemployment compensation. Being a "base year” employer,1 petitioner was mailed notification on June 18, 1976, of the pro rata amount of benefits that the Employment Division intended to charge to his account.2 Petitioner did not request relief from these charges until July 12,1976. The Employment Division rejected petitioner’s request as untimely. Petitioner requested a hearing. The referee reached the same conclusion, ruling that "[t]he law does not provide for any extension of the 10 day time limit.”
We agree with the referee. As here applicable, ORS 657.471(7) establishes a two-step procedure whereby an employer may seek relief from charges to his account for unemployment benefits paid to a former employe. The first step is a written request for relief which prompts an investigation by the administrator:
"*. * * [The] employer may request relief of charges within 10 days after the mailing of such notice thereof to his last address * * *. Upon receipt of such notice from the employer the administrator shall investigate the separation * * ORS 657.471(7)(a). (Emphasis supplied.)
The administrator’s investigation results in a determination order. The second possible step contemplated by *600the statute is that the employer may then request a hearing to contest the administrator’s decision:
"The determination of the administrator under this subsection shall be final in all cases unless an application for hearing is filed within 10 days after delivery of such decision * * ORS 657.471(7)(c). (Emphasis supplied.)
The dissent fails to distinguish between the initial request for relief and investigation as distinguished from the subsequent possibility of a hearing. The statute authorizing extension of otherwise applicable time limits only applies, as here relevant, to the "period within which an interested party may request a hearingORS 657.875. (Emphasis supplied.) This plain and unambiguous statutory language does not authorize any extension of the 10-day limit stated in ORS 657.471(7)(a) within which an employer must file written request for relief from charges.
Affirmed.

" 'Base year1 means the first four of the last five completed calendar quarters preceding the benefit year.” OES 657.010(1).


"Subject to the provisions of subsections (2) to (7) of this section, benefits paid to an eligible individual shall be charged to each of his employers dining the base year in the same proportion that the wages paid by each employer to the individual during the base year bear to the wages paid by all employers to that individual during that year.” OES 657.471(1).